STOCKSLAGER, C. J.,
Concurring. — I have read the evidence in this case and carefully considered the briefs of counsel, together with all the facts disclosed by the record with a view of sustaining the judgment if it could be done under the well-established rules governing the trial of cases of this character. In my view of the case the record fails to show any circumstance, any fact or condition that warranted a conviction of the defendant on the charge of the larceny of the horse in question. The fact that he repeatedly disclaimed ownership of the horse and gave the name of the owner as he understood it; and the additional fact that he did not in any way try to conceal his possession of the horse, but, to the contrary, rode him on the streets of St. Anthony at a time when an unusual number of people were in the town; the further fact that he did not give the name of an unknown person or stranger as the real owner of the horse — are all circumstances going to show that he was in innocent possession of the animal. It will not do to say that all the parties who testified on behalf of defendant were in collusion to steal a horse, defendant being the ¡beneficiary. Parties ■charged with crime of any kind have the benefit of a presumption of innocence until the contrary is shown.
While I am always in favor of enforcing the criminal laws ■of the state, and very much disinclined to disturb the verdict of -a jury and the action of the trial court in refusing to grant a new trial, yet I cannot find sufficient evidence in the record to warrant a conviction of the defendant on this charge.